DETAILED ACTION
Allowable Subject Matter
Claims 1 – 8, and 10 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1 – 8 and 12 – 16 were previously indicated allowable.  Claims 10 and 11 have been amended to address a 112 rejection.  The amendments have overcome the rejection and since these claims now depend from claim 1 they are considered allowable for the same reasons.  Claim 17 now further includes a limitation describing, “…and configured to update a register of the external device with a value indicating a number of times for read retry”.  Claim 20 has been amended to specifically include a similar limitation.  Examiner agrees with Applicant’s remarks with respect to why the prior art of record is not believed to teach or suggest the current claims 17 and 20, received 7/9/2021.  Zhou US Patent Application Publication No. 2018/0068734 describes that a state machine 120 sets registers for directing the access interface 170 to read data according to the retry parameters but doesn’t teach or suggest all the limitations presented in the claims described above.  Shim et al. US Patent Application Publication No. 2017/0062065 describes that a second table may store a number of program/erase cycles of the selected memory block or the selected page and a retry count threshold but doesn’t teach or suggest all the limitations presented in the claims described above.  Hashimoto US Patent Application Publication No. 2016/0321010 describes the sue of a parameter representing a maximum number of read retry operations that the storage device can perform with respect to a read command but doesn’t teach or suggest all the limitations presented in the claims described above.  Wang et al. US Patent Application Publication No. 2018/0217758 describes that a host instructs a controller to change a read retry count but doesn’t teach or suggest all the limitations presented in the claims described above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RALPH A VERDERAMO III whose telephone number is (571)270-1174.  The examiner can normally be reached on Monday through Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/RALPH A VERDERAMO III/Examiner, Art Unit 2136                                                                                                                                                                                                        




rv
August 6, 2021

/EDWARD J DUDEK  JR/Primary Examiner, Art Unit 2136